DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to the amendment filed on 6/15/2022. Per the amendment, claim 11 has been amended, claims 1-10 and 12-15 are canceled, and claims 21-22 are new. As such, claims 11, and 16-22 are pending in the instant application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In lines 18-19, it is unclear what is meant by the limitation “the first opening being positioned lower on the shaped shell with respect to said outlet fitting” when the limitation in lines 15-16 states that “said outlet fitting …extends from a first opening”. Therefore, the outlet fitting is in the first opening and cannot be disposed below itself.  When looking to the drawings, Fig.’s 1 and 2 show the outlet fitting 15 above the inlet fitting 17 thus the second opening being lower than the first opening. For examination purposes, the examiner interprets the limitation in lines 18-19 to read “the second opening being positioned lower on the shaped shell with respect to said outlet fitting”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 11, 16, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Todd et al. (US 2010/0258133) in view of Ho (US 2011/0232647 A1).
With respect to claim 11, Todd teaches A face mask (Fig.2, 10) for non-invasive respiratory therapy of the full face type ([0031], therapeutic gas delivery via mask that surrounds mask, nose and eyes), comprising: a shaped shell (body 12) configured so as to cover at least the mouth, the nose and the eyes of a patient when the mask is worn ([0031] and see Fig.1A-1B), said shaped shell (12) having a perimeter provided with a sealing gasket (seal structure 20, [0031]), wherein said shaped shell (12) comprises at least one inlet fitting (opening 13, [0031]) for the connection to a pipe (18) through which a ventilation apparatus supplies the mask with a mixture of air and oxygen (“portion 19 constructed and arranged to connect with a conduit 18 for delivering the gas to the patient 27 through the opening 13”, [0031]), and at least one outlet fitting (“exhalation grooves” 258,Fig.3, via opening 13; [0040]), for the discharge of air exhaled by the patient ([0040]), wherein said shaped shell (12) comprises, approximately centrally, a shaped portion (“protrusion” 60, [0035]) projecting from the front surface of said shell towards the outside (as shown in Fig.2), configured so as to be substantially at the nose and mouth of the patient when the mask is worn (as described in [0035]), wherein said shaped portion (60) comprises a conical section terminating with an outer front surface (see Fig.3, 70).
Todd does not teach that the outlet fitting is separate from the inlet fitting and wherein said outlet fitting for exhaled air extends from a first opening in said front surface of said shaped portion, and wherein said inlet fitting for the air coming from said ventilation apparatus extends from a second opening in said conical section of said shaped portion, the second (see interpretation under 35 USC 112(b) rejection above) opening being positioned lower on the shaped shell with respect to said outlet fitting.
However, Ho teaches a respiratory face mask comprising a shaped portion (Fig.2, see portion 14 that is conical in shape that protrudes to an outer surface at rim of 30) wherein said outlet fitting for exhaled air extends from a first opening (“upper opening” 30, [0036],” an exhalation venting mechanism, such as without limitation exhaust valve 31, for exhausting gas expired by the user to the atmosphere, is removably coupled to the outlet (upper opening 30)”) in said front surface of said shaped portion (as shown in Fig.2), and wherein said inlet fitting for the air coming from said ventilation apparatus extends from a second opening (“lower opening” 20, [0035] “For instance, as shown in FIG. 2, coupling device 21, such as any type of conduit as described in more detail elsewhere herein (and with or without swivels), is removably attached to lower opening 20 for carrying a gas, such as air, between mask 27 and an external gas source”), the second opening being positioned lower on the shaped shell with respect to said outlet fitting (as shown in Fig.2) as a known configuration for a respiratory mask that allows for the connection of a dedicated exhaust valve in one opening and for the connection of a coupling device in a second opening for the attachment of a gas delivery conduit.
Therefore, it would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to provide a first opening for the outlet fitting for exhaled air that extends from the front surface of the said shaped portion, and a second opening for the inlet fitting for the air coming from said ventilation apparatus, the second opening being positioned lower on the shaped shell with respect to said outlet fitting as taught by Ho to provide a dedicated opening that allows for the attachment of an exhaust valve and a second opening that allows for the attachment of a gas conduit. With this modification, the opening 13 of Todd would act as the first opening and the second opening would be disposed below the first in said conical portion (protrusion 60) of Todd. This configuration additionally reducing the possibility of the gas conduit blocking the eyes of the viewer.
With respect to claim 16, Todd as modified teaches further comprising on said perimeter of said shell (Todd, Fig.2, 12) a plurality of attachment points (22 and 24 on each side of the mask) for the attachment of a neckband (headgear assembly comprises lower strap portion disposed on the neck as shown in Fig.1A and 1B; [0036]).
With respect to claim 21, Todd as modified teaches wherein the first opening (Todd, Fig.3, 13 as modified) of the outlet fitting is positioned entirely above the second opening of the inlet fitting on said shaped portion (See modification as described in claim 11 where first opening 13 is for outlet fitting and the second opening for inlet fitting is disposed entirely below the first opening as taught by Ho, Fig.2).
With respect to claim 22, Todd teaches wherein the outlet fitting and the inlet fitting are positioned on said shaped portion (Todd, Fig.3, 60) such that the air exhaled does not pass through the second opening of the inlet fitting (the inlet fitting and outlet fitting are disposed within separate first and second openings as described in rejection of claim 11 above and therefore the air exhaled does not pass through the inlet fitting).

Claim(s) 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Todd and Ho as applied to claim 16 above, and further in view of Lamb et al. (US 1,352,818).
With respect to claim 17, Todd as modified teaches the limitations of claim 16.
Todd as modified does not teach wherein the plurality of attachment points includes five attachment points.
However, Lamb teaches a full face mask for respiratory deliver (Fig.1) comprising a plurality of attachment points for attaching headgear including a neckband (page 1, lines 66-68; see Fig.1 where bands 5 attach to the perimeter of the face mask, with two attachment points on each side of the face mask and one attachment point in the center at the top of the face mask) wherein the plurality of attachment points includes five attachment points (Fig.1, two on each side and one in the center on top) as a known configuration for attaching headgear including a neckband to secure a mask to the head of a user.
Therefore, it would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify the mask of Todd as modified to include 5 attachment points with an additional strap extending from the center of the top of the perimeter of the mask as taught by Lamb as a known headgear configuration to provide extra securement to the head of the user and a better pressure distribution on the seal of the face mask.
With respect to claim 18, Todd as modified teaches wherein one of the attachment points is an attachment point centrally placed along the upper section of the perimeter of the mask (as shown by Lamb, Fig.1 and 2), in the sagittal plane, such as to be in a substantially centered position on the forehead of the patient when the mask is worn (Todd modified by Lamb, as shown in Fig.1 and 2).

Claim(s) 19 is rejected under 35 U.S.C. 103 as being unpatentable over Todd and Ho as applied to claim 11 above, and further in view of Bayasi (US 2010/0116276 A1).
With respect to claim 19, Todd as modified teaches the limitations of claim 11.
Todd as modified does not teach further comprising, on said shaped shell, a dedicated access for a nasogastric tube.
However, Bayasi teaches a respiratory mask (Fig.1) with a shaped shell (12) having a dedicated access ([0016] and [0026], “access aperture” 22) for a nasogastric tube ([0018], “nasogastric tube”) to allow for simultaneous gas administration and treatment via nasogastric intubation [0016]).
Therefore, it would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify the shaped shell of Todd as modified to further comprise a dedicated access for a nasogastric tube as taught by Bayasi for the purpose of allowing gas administration simultaneously with nasogastric intubation.

Response to Arguments
Applicant’s arguments with respect to claim(s) 11 have been considered but are moot because the new ground of rejection relies on a new combination of the references with newly introduced prior art reference Ho (US 2011/0232647 A1).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Frater et al. (US 2016/0271351 A1) teaches a respiratory mask comprising an upper outlet opening 140 and a lower inlet opening 112, Fig.3-1)
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CANA A GALLEGOS whose telephone number is (303)297-4603. The examiner can normally be reached Monday - Friday 8 am - 4 pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on 571-272-1224. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CANA A GALLEGOS/Examiner, Art Unit 3785                                


/SAMCHUAN C YAO/Supervisory Patent Examiner, Art Unit 3785